DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 04/01/2022 has been entered. Claims 1-4,9,11 and 14 have been amended. Claim 10 has been canceled in this amendment. New Claim 21 has been added in this amendment. Claims 1-9,11-15 and 21 are still pending in this application, with claims 1 and 11 being independent.
Examiner respectfully acknowledges that the applicant has cancelled restricted claims 16-20 without prejudice or disclaimer. Therefore, the restriction requirements for claims 13-19 are withdrawn.

Response to Arguments
Applicant's arguments with respect to objections of the drawings of the disclosure and objections for the disclosure have been considered and are persuasive. Therefore, the objections are withdrawn.
Applicant’s arguments with respect to rejection of Claims 1-2 and 11 under 35 U.S.C. §103 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Objections
Claim 11 is objected to because of the following informalities:
In claim 11, line 7, the use of “distance” to adjust PER threshold is unclear as to whether distance of one entity near the vehicle is used or the average distance of all entities is used. It is required to make an appropriate amendment to clarify how distance to each entity is used.

Appropriate correction is required.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: The prior art does not teach or suggest, in combination with the rest of the limitations in the claims, the claimed limitations of “having a camera and capturing an image of the interference source using it when the signal strength exceeds a threshold continuously”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Gallagher (US 2020/0029233 Al, hereinafter referred to as “Gallagher”) in view of THANAYANKIZIL et al. (US 2018/0035434 Al, hereinafter referred to as “Thanayankizil”) and further in view of Rotvold et al. (US 2012/0134280 Al, hereinafter referred to as “Rotvold”).
	


Regarding claim 1, Gallagher discloses a vehicle, comprising: a human-machine interface (HMI) device (Gallagher Fig.1 Para[0043] The vehicle contains V2X system which contains control module (i.e. HMI)), configured to interact with a user (Gallagher Fig.7 Para[0008] The vehicle operator (i.e. user)); a wireless transceiver (Gallagher Fig.3A Ref:80-1 Para[0054] The wireless transceiver system); and a controller (Gallagher Fig.3A Ref:70-1 Para[0052] The control module), configured to responsive to the wireless transceiver detecting a signal strength of a wireless transmission from one or more sources (Gallagher Fig.7 Ref:708 Para[0071] The unexpected noise (i.e. signal strength), SNR or PER is detected for a V2X signal (i.e. predefine frequency)) at a predefined frequency exceeding a predefined threshold (Gallagher Fig.7 Para[0072] The susceptibility of the V2X functions are quantified against the measured noise level and determination is made based on the current noise threshold. The driver advisory is generated, see Para[0071]) and output an alert, via the HMI device, to inform the user of a vehicle-to-everything (V2X) communication disablement (Gallagher Para[0073] The alert is sent for non functioning system elements (i.e. V2x communication) to the vehicle operator). 
Gallagher does not explicitly disclose output a message via the HMI device to instruct a user to switch off a wireless device associated with the user. 
However, Thanayankizil from the same field of invention discloses output a message via the HMI device (Thanayankizil Fig.1 Para[0022,0043] The vehicle contains HMI. Gallagher discloses generating driver advisory for certain conditions) to instruct a user to switch off a wireless device associated with the user (Thanayankizil Fig.4 Para[0038-40,0043] The hotspot coordination policy instructs (i.e. send a message) for a deactivation (i.e. switch off) of a hotspot).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Gallagher to have the feature of “output a message via the HMI device to instruct a user to switch off a wireless device associated with the user” as taught by Thanayankizil. The suggestion/motivation would have been to coordinate hotspot activation or deactivation to reduce co-channel interference (Thanayankizil Para[0002]).
Gallagher in view of Thanayankizil does not explicitly disclose responsive to continuing to detect the signal strength of the wireless transmission exceeding the threshold and record an identity of the one or more sources and a location of the vehicle .
However, Rotvold from the same field of invention discloses responsive to continuing to detect the signal strength of the wireless transmission exceeding the threshold (Rotvold Para[0039] The reported RF power exceeds threshold limit) and record an identity of the one or more sources (Rotvold Para[0039] The interference source R1 is identified) and a location of the vehicle (Rotvold Para[0039] The location of the source of interference is determined).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Gallagher and Thanayankizil to have the feature of “responsive to continuing to detect the signal strength of the wireless transmission exceeding the threshold and record an identity of the one or more sources and a location of the vehicle” as taught by Rotvold. The suggestion/motivation would have been to detect and locate RF interference sources in a real time to improve network reliability (Rotvold Para[0007]).

Regarding claim 4, Gallagher in view of Thanayankizil and Rotvold discloses the vehicle as explained above for Claim 1. Thanayankizil further discloses responsive to receiving a user confirmation via the HMI device, re-scan for the wireless transmission (Thanayankizil Fig.4 Para[0043,0051] The monitoring (i.e. re-scan) of Wi-fi channels resumes to detect the changes).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Gallagher and Rotvold to have the feature of “responsive to receiving a user confirmation via the HMI device, re-scan for the wireless transmission” as taught by Thanayankizil. The suggestion/motivation would have been to coordinate hotspot activation or deactivation to reduce co-channel interference (Thanayankizil Para[0002]).



Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gallagher in view of Bai et al. (US 2019/0164423 Al, hereinafter referred to as “Bai”) and further in view of Chen et al. (US 2002/0068569 Al, hereinafter referred to as “Chen”).

Regarding claim 11, Gallagher discloses a method for a vehicle (Gallagher Fig.1 Para[0043] The vehicle contains V2X system), comprising: calculating, via a controller (Gallagher Fig.3A Ref:70-1 Para[0052] The control module), an average packet-error-rate (PER) for a vehicle-to- everything (V2X) communication (Gallagher Fig.7 Ref:708 Para[0071] The PER is determined for a V2X signal) via a wireless transceiver (Gallagher Fig.3A Ref:80-1 Para[0054] The wireless transceiver system) within a predefined period of time (Gallagher Fig.7 Para[0071] The control module determines PER when vehicle is turned on); and responsive to verifying the average PER exceeding the PER threshold (Gallagher Fig.7 Para[0056] The susceptibility of the V2X functions are quantified against the measured PER and PER threshold. The reporting signal is generated. The driver advisory is generated, see Para[0071]), informing a user of the vehicle via a human-machine interface (HMI) device (Gallagher Para[0073] The alert is sent for non functioning system elements (i.e. V2x communication) to the vehicle operator).
Gallagher does not explicitly disclose verifying, via the controller, a count of entities communicating with the vehicle via the V2X communication and a distance of each entity from the vehicle. 
However, Bai from the same field of invention discloses verifying, via the controller, a count of entities communicating with the vehicle via the V2X communication and a distance of each entity from the vehicle (Bai Fig.2 Para[0072-73] The number (i.e. count) of road users within the vehicle area and geo-tags (i.e. distance) information of those users are determined).

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Gallagher to have the feature of “verifying, via the controller, a count of entities communicating with the vehicle via the V2X communication and a distance of each entity from the vehicle” as taught by Bai. The suggestion/motivation would have been to detect road users (Bai Para[0031]).
Gallagher in view of Bai does not explicitly disclose adjusting, via the controller, a PER threshold using the count and distance such that the PER threshold increases responsive to at least one of the count and distance increasing.
However, Chen from the same field of invention discloses adjusting, via the controller, a PER threshold using the count and distance such that the PER threshold increases responsive to at least one of the count and distance increasing (Chen Para[0038] The FER (i.e. PER) threshold is adjusted based on the mobile stations being served by the BS or based on the position (i.e. distance) of the MS from the BS. The FER threshold is set higher when more MSs are served or when the MS is located farther from the BS).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Gallagher and Bai to have the feature of “adjusting, via the controller, a PER threshold using the count and distance such that the PER threshold increases responsive to at least one of the count and distance increasing” as taught by Chen. The suggestion/motivation would have been to reduce call loss (Chen Para[0004]).



Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gallagher in view of Thanayankizil, Rotvold and further in view of BAO et al. (US 2012/0005177 Al, hereinafter referred to as “Bao”).



Regarding claim 2, Gallagher in view of Thanayankizil and Rotvold discloses the vehicle as explained above for Claim 1. Gallagher in view of Thanayankizil and Rotvold does not explicitly disclose upload the identity of the one or more sources and the location of the vehicle to a cloud server.
However, Bao from the same field of invention discloses upload the identity of the one or more sources and the location of the vehicle to a cloud server (Bao Fig.8 Para[0098] The report to device management system (i.e. cloud server) is sent).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Gallagher, Thanayankizil and Rotvold to have the feature of “upload the identity of the one or more sources and the location of the vehicle to a cloud server” as taught by Bao. The suggestion/motivation would have been to improve network performance by data collection (Bao Para[0001]).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gallagher in view of Thanayankizil, Rotvold and further in view of Wang et al. (US 2014/0378054A1, hereinafter referred to as “Wang”).

Regarding claim 5, Gallagher in view of Thanayankizil and Rotvold discloses the vehicle as explained above for Claim 1. Gallagher in view of Thanayankizil and Rotvold does not explicitly disclose responsive to detecting the signal strength of the wireless transmission below the threshold, keep the V2X communication enabled and output a confirmation message to the user via the HMI device.
However, Wang from the same field of invention discloses responsive to detecting the signal strength of the wireless transmission below the threshold, keep the V2X communication enabled and output a confirmation message to the user via the HMI device (Wang Para[0061] The transmission is continued in case of the interference level is below threshold).


Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Gallagher, Thanayankizil and Rotvold to have the feature of “responsive to detecting the signal strength of the wireless transmission below the threshold, keep the V2X communication enabled and output a confirmation message to the user via the HMI device” as taught by Wang. The suggestion/motivation would have been to minimize interference (Wang Para[0003]).



Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gallagher in view of Thanayankizil, Rotvold and further in view of Bai.

Regarding claim 6, Gallagher in view of Thanayankizil and Rotvold discloses the vehicle as explained above for Claim 1. Gallagher further discloses calculate an average packet-error-rate (PER) for the V2X communication within a predefined period of time (Gallagher Fig.7 Ref:708 Para[0071] The PER is determined for a V2X signal).
Gallagher in view of Thanayankizil and Rotvold does not explicitly disclose verify a count of entities communicating with the vehicle via the V2X communication and a distance of each entity from the vehicle.
However, Bai from the same field of invention discloses verify a count of entities communicating with the vehicle via the V2X communication and a distance of each entity from the vehicle (Bai Fig.2 Para[0072-73] The number (i.e. count) of road users within the vehicle area and geo-tags (i.e. distance) information of those users are determined).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Gallagher Thanayankizil and Rotvold to have the feature of “verify a count of entities communicating with the vehicle via the V2X communication and a distance of each entity from the vehicle” as taught by Bai. The suggestion/motivation would have been to detect road users (Bai Para[0031]).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gallagher in view of Thanayankizil, Rotvold, Bai and further in view of Chen.

Regarding claim 7, Gallagher in view of Thanayankizil, Rotvold and Bai discloses the vehicle as explained above for Claim 1. Gallagher further discloses responsive to verifying the average PER exceeding the PER threshold, disable the V2X communication (Gallagher Fig.7 Para[0056] The susceptibility of the V2X functions are quantified against the measured PER and PER threshold. The reporting signal is generated. The driver advisory is generated, see Para[0071])
Gallagher in view of Thanayankizil, Rotvold and Bai does not explicitly disclose calculate a PER threshold using the count and distance.
However, Chen from the same field of invention discloses calculate a PER threshold using the count and distance (Chen Para[0038] The FER threshold is adjusted based on the mobile stations being served by the BS or based on the position (i.e. distance) of the MS from the BS).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Gallagher, Thanayankizil, Rotvold and Bai to have the feature of “calculate a PER threshold using the count and distance” as taught by Chen. The suggestion/motivation would have been to reduce call loss (Chen Para[0004]).



Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gallagher in view of Thanayankizil, Rotvold and further in view of PARK et al. (US 2019/0200366 Al, hereinafter referred to as “Park”).

Regarding claim 8, Gallagher in view of Thanayankizil and Rotvold discloses the vehicle as explained above for Claim 1. Gallagher in view of Thanayankizil and Rotvold does not explicitly disclose calculate an average channel busy ratio (CBR) for the V2X communication within a predefined period of time; verify a count of entities communicating with the vehicle via the V2X communication and a distance of each entity from the vehicle; calculate a CBR threshold using the count and distance; and responsive to verifying the average CBR exceeding the CBR threshold, disable the V2X communication.
However, Park from the same field of invention discloses calculate an average channel busy ratio (CBR) for the V2X communication within a predefined period of time; verify a count of entities communicating with the vehicle via the V2X communication and a distance of each entity from the vehicle; calculate a CBR threshold using the count and distance; and responsive to verifying the average CBR exceeding the CBR threshold, disable the V2X communication (Park Para[0023,0042] The CBR and threshold are calculated and using it for function impairments. The threshold is calculated using location of sub-channels).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Gallagher Thanayankizil and Rotvold to have the feature of “calculate an average channel busy ratio (CBR) for the V2X communication within a predefined period of time; verify a count of entities communicating with the vehicle via the V2X communication and a distance of each entity from the vehicle; calculate a CBR threshold using the count and distance; and responsive to verifying the average CBR exceeding the CBR threshold, disable the V2X communication” as taught by Park. The suggestion/motivation would have been to improve channel selection and congestion control by channel metrics usage (Park Para[0002]).



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gallagher in view of Thanayankizil, Rotvold and further in view of WEISSMAN et al. (US 2021/0360639 Al, hereinafter referred to as “Weissman”).

Regarding claim 9, Gallagher in view of Thanayankizil and Rotvold discloses the vehicle as explained above for Claim 1. Gallagher in view of Thanayankizil and Rotvold does not explicitly disclose wherein the V2X communication occupies at least one of Intelligent Transportation System (ITS) band channels 172 to 184, and the wireless transmission is an Unlicensed National Information Infrastructure (U-NII) Wi-Fi transmission occupying at least one channel having the predetermined frequency overlapping at least one of the ITS channels.
However, Weissman from the same field of invention discloses wherein the V2X communication occupies at least one of Intelligent Transportation System (ITS) band channels 172 to 184, and the wireless transmission is an Unlicensed National Information Infrastructure (U-NII) Wi-Fi transmission occupying at least one channel having the predetermined frequency overlapping at least one of the ITS channels (Weissman Para[0054] The V2X system operating in ITS band and have neighbor system operating in U-NII).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Gallagher Thanayankizil and Rotvold to have the feature of “wherein the V2X communication occupies at least one of Intelligent Transportation System (ITS) band channels 172 to 184, and the wireless transmission is an Unlicensed National Information Infrastructure (U-NII) Wi-Fi transmission occupying at least one channel having the predetermined frequency overlapping at least one of the ITS channels” as taught by Weissman. The suggestion/motivation would have been to mitigate inter-band interference (Weissman Para[0001]).



Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gallagher in view of Bai, Chen and further in view of SZILAGYI (US 2022/0095152 Al, hereinafter referred to as “Szilagyi”) and further in view of LEE et al. (US 2021/0076184 Al, hereinafter referred to as “Lee”).

Regarding claim 12, Gallagher in view of Bai and Chen discloses the method and the vehicle as explained above for Claim 11. Gallagher in view of Bai and Chen does not explicitly disclose disabling the V2X communication through the wireless transceiver.
However, Szilagyi from the same field of invention discloses disabling the V2X communication through the wireless transceiver (Szilagyi Fig.6 Para[0091] The V2N message forwarding is disabled based on QoS measurements).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Gallagher, Bai and Chen to have the feature of “disabling the V2X communication through the wireless transceiver” as taught by Szilagyi. The suggestion/motivation would have been to provide reliable and timely V2x communication (Szilagyi Para[0002]).
Gallagher in view of Bai, Chen and Szilagyi does not explicitly disclose record a vehicle location through a location device and capture an image near the vehicle via a camera.
However, Lee from the same field of invention discloses record a vehicle location through a location device and capture an image near the vehicle via a camera (Lee Para[0060,0105] The image is taken by the camera for outside and location is obtained).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Gallagher in view of Bai, Chen and Szilagyi to have the feature of “record a vehicle location through a location device and capture an image near the vehicle via a camera” as taught by Lee. The suggestion/motivation would have been to provide acceptable V2X performance (Lee Para[0035]).



Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gallagher in view of Bai, Chen, Szilagyi, Lee and Bao.

Regarding claim 13, Gallagher in view of Bai, Chen, Szilagyi and Lee discloses the method and the vehicle as explained above for Claim 11. Gallagher in view of Bai, Chen, Szilagyi and Lee does not explicitly disclose uploading the vehicle location and the image, via the wireless transceiver, to a cloud server.
However, Bao from the same field of invention discloses uploading the vehicle location and the image, via the wireless transceiver, to a cloud server (Bao Fig.8 Para[0098] The report to device management system (i.e. cloud server) is sent).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Gallagher in view of Bai, Chen, Szilagyi and Lee to have the feature of “uploading the vehicle location and the image, via the wireless transceiver, to a cloud server” as taught by Bao. The suggestion/motivation would have been to improve network performance by data collection (Bao Para[0001]).



Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gallagher in view of Bai, Chen and further in view of Thanayankizil.

Regarding claim 14, Gallagher in view of Bai and Chen discloses the method and the vehicle as explained above for Claim 11. Gallagher in view of Bai and Chen does not explicitly disclose responsive to verifying the average PER exceeding the PER threshold, outputting a message via the HMI device to instruct the user to disable a wireless device associated with the user.
However, Thanayankizil from the same field of invention discloses responsive to verifying the average PER exceeding the PER threshold, outputting a message via the HMI device to instruct the user to disable a wireless device associated with the user (Thanayankizil Fig.4 Para[0038-40,0043] The hotspot coordination policy instructs (i.e. send a message) for a deactivation (i.e. switch off) of a hotspot).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Gallagher in view of Bai and Chen to have the feature of “responsive to verifying the average PER exceeding the PER threshold, outputting a message via the HMI device to instruct the user to disable a wireless device associated with the user” as taught by Thanayankizil. The suggestion/motivation would have been to coordinate hotspot activation or deactivation to reduce co-channel interference (Thanayankizil Para[0002]).



Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gallagher in view of Bai, Chen and further in view of Weissman.

Regarding claim 15, Gallagher in view of Bai and Chen discloses the method and the vehicle as explained above for Claim 11. Gallagher in view of Bai and Chen does not explicitly disclose wherein the V2X communication occupies at least one of Intelligent Transportation System (ITS) band channels 172 to 184, and the wireless transmission is an Unlicensed National Information Infrastructure (U-NII) Wi-Fi transmission occupying at least one channel having the predetermined frequency overlapping at least one of the ITS channels.
However, Weissman from the same field of invention discloses wherein the V2X communication occupies at least one of Intelligent Transportation System (ITS) band channels 172 to 184, and the wireless transmission is an Unlicensed National Information Infrastructure (U-NII) Wi-Fi transmission occupying at least one channel having the predetermined frequency overlapping at least one of the ITS channels (Weissman Para[0054] The V2X system operating in ITS band and have neighbor system operating in U-NII).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Gallagher in view of Bai and Chen to have the feature of “wherein the V2X communication occupies at least one of Intelligent Transportation System (ITS) band channels 172 to 184, and the wireless transmission is an Unlicensed National Information Infrastructure (U-NII) Wi-Fi transmission occupying at least one channel having the predetermined frequency overlapping at least one of the ITS channels” as taught by Weissman. The suggestion/motivation would have been to mitigate inter-band interference (Weissman Para[0001]).



Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Gallagher in view of Thanayankizil, Rotvold and further in view of Horn et al. (US 2013/0242783 Al, hereinafter referred to as “Horn”).

Regarding claim 21, Gallagher in view of Thanayankizil and Rotvold discloses the vehicle as explained above for Claim 1. Gallagher in view of Thanayankizil and Rotvold does not explicitly disclose wherein the identity of the one or more sources includes a service set identification of an access point associated with the one or more sources, and a device identification of a wireless device enabling the access point.
However, Horn from the same field of invention discloses wherein the identity of the one or more sources includes a service set identification of an access point associated with the one or more sources, and a device identification of a wireless device enabling the access point (Horn Para[0083] The report from the UE contains WLAN AP ID, BSSID, SSID etc.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Gallagher, Thanayankizil and Rotvold to have the feature of “wherein the identity of the one or more sources includes a service set identification of an access point associated with the one or more sources, and a device identification of a wireless device enabling the access point” as taught by Horn. The suggestion/motivation would have been to provide different technology support (Horn Para[0005]).

Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).



Additional References
The following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure:
1.	U.S. Patent Application Publication No. 2015/0327328 to Novak (Fig.5A and associated paragraphs).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768. The examiner can normally be reached M-F - 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUDESH M PATIDAR/Examiner, Art Unit 2415                                                                                                                                                                                                        
/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415